MEMORANDUM ***
At the time Woolley filed his federal action, the California Department of Corrections’ final response for each grievance was pending and within the time limits for agency response prescribed by CaLCode Regs. tit. 15, § 3084.5. The agency’s lack of complete compliance with the formalities and notice requirements at the lower appeal levels did not render the appeal process unavailable. See Porter v. Nussle, 534 U.S. 516, 524-25, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002) (recognizing that § 1997e affords “corrections officials time and opportunity to address complaints internally before allowing the initiation of a federal case.”). Cf. Ngo v. Woodford, 403 F.3d 620, 629 (9th Cir.2005) (concluding that the failure to file a timely grievance does not preclude a finding of exhaustion).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.